DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on April 28, 2022.  Claim 1 was amended.  Thus, claims 1-6 are pending. 

Specification
The Amendment to the Specification filed on April 28, 2022 is accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via teleconference with Mr. Kourosh Salehi, on May 16, 2022.  The claims have been amended as follows:

Claim 1 is amended as follows:
1.	(Currently Amended) A liquid behavior suppression device that partitions an inside of a liquid container in a direction orthogonal to a central axis and holds a liquid on a bottom side of the liquid container, 
wherein a plurality of holes are formed to penetrate the liquid behavior suppression device in an axial direction, and 
wherein, among the plurality of holes, opening areas of the holes that are positioned on one side in a radial direction.

Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, opening areas of holes that are positioned on one side in a radial direction, are smaller than opening areas of the holes, which are positioned on the other side in the radial direction.  Therefore, claim 1, and dependent claims 2-6, are allowable over the prior art of record.

It is noted that the closest prior art, Great Britain Patent Publication 2,166,103 A, to Pocha, discloses a liquid behavior suppression device that partitions an inside of a liquid container in a direction orthogonal to a central axis.
U.S. Patent Publication 2016/0311559 A1, to Hu et al., discloses a liquid storage device for a propellant tank in a spacecraft that a plurality of holes are arranged in a mesh pattern in a radial direction in the liquid container.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864